Citation Nr: 0724147	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of tuberculosis of the right kidney, status post 
nephrectomy.

2.  Entitlement to an increased rating for the service-
connected residuals of tuberculosis of the right kidney, 
status post nephrectomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April and August 2002 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for a low 
back disability, to include as secondary to the service-
connected residuals of tuberculosis of the right kidney, 
status post nephrectomy, and for an increased rating for the 
service-connected residuals of tuberculosis of the right 
kidney, status post nephrectomy, currently rated as 30 
percent disabling.  In July 2004, the veteran and his spouse 
testified before the Board at a hearing that was held at the 
RO.  The Board remanded the claims for additional development 
in November 2005 and November 2006.

The Veterans Law Judge before whom the veteran testified in 
July 2004 is no longer employed by the Board.  In June 2007, 
the veteran was informed of such and was offered an 
opportunity to have a hearing with another Veterans Law 
Judge.  In July 2007, the Board received a statement from the 
veteran indicating that he did not want an additional 
hearing.  Accordingly, the Board will proceed with the 
consideration of his case.


FINDINGS OF FACT

1.  The veteran's low back condition (degenerative disc 
disease of the lumbar spine with bulging discs at L2-3 and 
L4-5) first manifested many years after his separation from 
service and is not related to his service or to any incident 
therein, including his service-connected residuals of 
tuberculosis of the right kidney, status post nephrectomy.

2.  The veteran's tuberculosis of the right kidney, status 
post nephrectomy, is asymptomatic.  The veteran has a well-
functioning left kidney.  His disability is not manifested by 
voiding dysfunction, urinary frequency, urinary tract 
infections, or constant albuminuria with some edema, a 
definite increase in kidney function, or by diastolic 
pressure that is predominantly 120 or more.


CONCLUSIONS OF LAW

1.  A low back disability (degenerative disc disease of the 
lumbar spine with bulging discs at L2-3 and L4-5) was not 
incurred in or aggravated by the veteran's active service, 
and is not proximately due to or the result of his service-
connected residuals of tuberculosis of the right kidney, 
status post nephrectomy.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for tuberculosis of the right kidney, status post 
nephrectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.88(b), 4.89, 4.115(a), 
4.115(b), Diagnostic Codes (DCs) 6311, 7500, 7505, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that his current back disability 
(degenerative disc disease of the lumbar spine with bulging 
discs at L2-3 and L4-5) is the result of the tuberculosis of 
the right kidney with which he was diagnosed in service.  
Specifically, he contends that his back disability developed 
as a result of spinal anesthesia administered for the purpose 
of obtaining a biopsy of the right kidney and for the removal 
of his right kidney.

The veteran's service medical records show that the veteran 
initially developed symptoms of tuberculous cystitis in 
November 1956.  Records dated in January 1957 show that the 
veteran was treated for symptoms of hematuria and dysuria, 
and that he complained of an ache in the right flank but 
denied experiencing backache or areas of tenderness.  In 
April 1957, the veteran underwent cystoscopy and retrograde 
pyelogram, prior to which spinal anesthesia was administered.  
At the time of admission for the cystoscopy, the veteran 
again denied experiencing costovertebral angle tenderness 
(CVA), or backache.  The cystoscopy and retrograde pyelogram 
resulted in an impression of probable tuberculosis.  In June 
1957, the veteran complained of CVA tenderness that had 
persisted for the past three or four days.  The veteran again 
underwent cystoscopy and retrograde pyelogram in September 
1957, prior to which spinal anesthesia was administered.  
Following the September 1957 cystoscopy and retrograde 
pyelogram, it was recommended that the veteran undergo a 
right nephrectomy.  It was also recommended that he be 
discharged from service.  On Medical Board evaluation in 
November 1957, the veteran did not complain of back pain and 
no abnormalities of the back were found.  It was determined 
that because the veteran developed symptoms of cystitis in 
November 1956, just two weeks after his entry into service, 
and because tuberculous cystitis is the end result of renal 
tuberculosis and required months at least to develop, the 
veteran's tuberculosis of the urinary tract had developed 
prior to his entry into service.  It was recommended that the 
veteran be separated from service.   Aside from the June 1957 
complaint of CVA tenderness, the veteran's service medical 
records are negative for complaints of back pain or back 
injury.  As the veteran's service medical records reflect 
only one complaint of back pain and no abnormalities of the 
back were found on evaluation by the Medical Board prior to 
separation from service, the Board finds that the weight of 
the evidence does not establish chronicity of back pain in 
this case.  38 C.F.R. § 3.303.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The veteran asserts that he has 
experienced low back pain since he was administered spinal 
anesthesia in service.  The first post-service record of 
treatment related to the back, however, is dated in June 
1996, many years after his separation from service.  
Treatment records dated in June 1996 show that the veteran 
complained of experiencing a fair amount of back pain after 
mowing his lawn.  The veteran's physician noted that he had 
"probably overdone it."  He was scheduled for a CT 
examination of his lumbar spine one week later.  CT 
examination revealed degenerative arthritis of the lumbar 
spine and bulging discs at L2-3 and L4-5.  Additional 
treatment records dated in June 1996 show that the veteran 
had limitation of the range of motion of his lumbar spine.  
He denied specific back injury.  MRI examination of the 
lumbar spine in July 1996 confirmed the June 1996 CT scan 
findings.  In December 1996, the veteran was granted 
disability benefits from the Social Security Administration, 
due in part to the degenerative disc disease of his lumbar 
spine.  The Social Security Administration, however, did not 
make any findings as to whether the veteran's degenerative 
disc disease of the lumbar spine was related to period of 
active service, including his residuals of tuberculosis of 
the right kidney, status post nephrectomy.

In a July 1998 letter submitted to VA in support of the 
veteran's claim for service connection for the residuals of 
the tuberculosis of the right kidney, status post 
nephrectomy, the veteran's family physician noted that the 
veteran had complained of severe back pain.  The physician 
additionally noted that back pain was not uncommon in 
situations involving problems with the kidneys, and that the 
veteran's back pain was consistent with the type of pain that 
accompanied kidney problems of many years duration.  This 
same physician submitted two other letters on behalf of the 
veteran, dated in October 2000 and July 2003, echoing the 
opinion that the veteran's back pain had occurred in 
conjunction with his kidney problem, and had persisted since 
his separation from service.  Significantly, however, the 
Board notes that records dated in December 2000 show that on 
evaluation for the determination of disability status by the 
State of Tennessee the veteran's bulging discs of the lumbar 
spine were noted to have developed as the result of 
repetitive manual labor.

The veteran underwent VA examination of his spine in May 
2005.  At the time of the examination, the veteran reported a 
history of low back pain that radiated into his right lower 
extremity that had begun after he received three shots in his 
spine during service.  Physical examination of the spine 
revealed no spinal deformity and no evidence of muscle spasm.  
Range of motion of the spine was limited.  Sensory 
examination revealed no abnormalities.  X-ray examination 
revealed mild degenerative disc disease and facet 
arthropathy.  In a December 2006 addendum to the examination, 
the examiner, in addressing the relationship between the 
veteran's current back disability and his period of active 
service, including his service-connected residuals of 
tuberculosis of the right kidney, status post nephrectomy, 
opined that neither the spinal anesthesia the veteran 
underwent during service, nor the CVA tenderness he 
experienced during service caused his current degenerative 
disc disease.  Accordingly, it was unlikely that the 
veteran's current disability was incurred in service, that it 
was aggravated by the treatment he underwent related to his 
service-connected residuals of tuberculosis of the right 
kidney, status post nephrectomy, or that it was aggravated by 
the residual effect of the removal of the kidney.

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the VA examiner's opinion finding 
no relationship between the veteran's period of active 
service, including his service-connected residuals of 
tuberculosis of the right kidney, status post nephrectomy is 
more probative than the veteran's family physician's opinion 
finding such a relationship.  The Board places more weight on 
the VA opinion because that examiner reviewed the veteran's 
claims file in conjunction with rendering his opinion, and 
because the VA examiner specifically addressed the etiology 
of the veteran's current back disability (degenerative disc 
disease of the lumbar spine with bulging discs at L2-3 and 
L4-5) and determined that neither the veteran's in-service 
complaint of back pain nor the administrations of spinal 
anesthesia he underwent in service could have resulted in 
either degenerative disc disease or facet arthropathy.  While 
the Board acknowledges that kidney problems may result in 
back pain, the veteran's family physician did not describe 
how the veteran's kidney problems resulted in his current 
findings of degenerative disc disease of the lumbar spine 
with bulging discs at L2-3 and L4-5.  Additionally, there is 
no indication that the veteran's family physician reviewed 
the veteran's claims file in conjunction with rendering her 
opinions.  For these reasons, the Board finds the VA opinion 
finding no relationship between the degenerative disc disease 
of the lumbar spine with bulging discs at L2-3 and L4-5 and 
the veteran's service to be more persuasive than the opinions 
finding a positive relationship.
.  
The veteran reported that his back pain began shortly after 
he was administered spinal anesthesia in service.  The first 
clinical evidence of treatment for back pain, however, is 
dated in June 1996, nearly 40 years after his separation from 
service.  As there is no evidence of degenerative arthritis 
dated within one year of his separation from service, the 
veteran is not entitled to service connection for his low 
back disability on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment or complaints of 
such condition, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's low 
back disability.  Thus, service connection on a direct basis 
is not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as the VA examiner determined that there was 
no relationship between the veteran's low back disability and 
his service-connected residuals of tuberculosis of the right 
kidney, status post nephrectomy, including any potential 
aggravation of the back by the residual effect of the removal 
of the right kidney.  There is no competent contrary opinion 
of record.

The Board has considered the veteran's assertions that his 
low back disability is related to his period of active 
service, including his service-connected residuals of 
tuberculosis of the right kidney, status post nephrectomy.  
To the extent that the veteran ascribes his current disorder 
to a service-connected disability, however, his opinion is 
not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).  While the 
veteran is competent to attest to the continuity of pain from 
the time of his separation from service, he is not competent 
to relate that pain to his service-connected residuals of 
tuberculosis of the right kidney, status post nephrectomy.  
See Barr v. Nicholson, 2007 WL 1745833 (Vet. App. June 15, 
2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan 
v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability first manifested many years 
after service and is not related to his active service, to 
any incident therein, or to any service-connected disability.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disability, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's residuals of tuberculosis of the right kidney, 
status post nephrectomy, are rated 30 percent disabling under 
DC 7505-7500.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2006).  Diagnostic Code 7505 
pertains to tuberculosis of the kidney.  This diagnostic code 
directs that tuberculosis of the kidney be rated in 
accordance with 38 C.F.R. §§ 4.88b or 4.89, whichever is 
appropriate.  38 C.F.R. § 4.115b, 7505 (2006).  

38 C.F.R. § 4.89 pertains to ratings for inactive 
nonpulmonary tuberculosis that were in effect on August 19, 
1968.  Thus, in order for this section to be applicable, 
service connection of the veteran's tuberculosis of the 
kidney would have had to have been in effect at least as of 
August 19, 1968.  See 38 C.F.R. § 4.89 (2006).  In this case, 
however, service connection for the veteran's tuberculosis of 
the kidney was not in effect until December 4, 1997.  Thus, 
38 C.F.R. § 4.89 is not applicable in this instance.

38 C.F.R. §§ 4.88b provides, under DC 6311, that tuberculosis 
be rated 100 percent disabling if the disease is active.  
38 C.F.R. § 4.88b, DC 6311 (2006).  Where the disease is not 
active, tuberculosis is to be rated under 38 C.F.R. § 4.88c, 
which pertains to ratings for inactive pulmonary tuberculosis 
that were initially entitled after August 19, 1968.  In this 
case, treatment records dated from October 2000 to November 
2005 and reports of VA examination dated in November 2000, 
August 2003, and May 2005 show that the veteran's 
tuberculosis is not active.  Accordingly, the veteran's 
tuberculosis will be rated in accordance with 38 C.F.R. 
§ 4.88c.

Under 38 C.F.R. §§ 4.88c, tuberculosis is to be rated 100 
percent disabling for one year after the date of inactivity 
of the disease, after which time the residuals of the 
tuberculosis are to be rated under the specific body system 
or systems that are affected.  Id.  In this regard, the RO 
has determined that the most appropriate diagnostic code 
under which to rate the disability is DC 7500, which pertains 
to removal of one kidney.  38 C.F.R. § 4.115b, DC 7500 
(2006).  

Diagnostic Code 7500 provides for a minimum 30 percent 
evaluation where one kidney has been removed.  Id.  The 
veteran is already in receipt of a 30 percent rating under 
this diagnostic code.  With regard to a disability rating in 
excess of 30 percent, DC 7500 alternatively provides for the 
disability to be rated as renal dysfunction if there is 
nephritis, infection, or pathology of the other kidney.  Id.  
The veteran argues that he is entitled to a higher rating 
under the diagnostic criteria pertaining to renal dysfunction 
because he has hypertension, which, he alleges, is the result 
of his kidney problems.

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
evaluation.  Renal dysfunction resulting in albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Finally, renal dysfunction that requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following:  persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  
38 C.F.R. § 4.115b (2006).

Treatment records dated from October 2000 to November 2005 
and reports of VA examination dated in November 2000, August 
2003, and May 2005 do not show nephritis, infection, or other 
pathology of the remaining left kidney.  On VA examination in 
May 2005, the veteran reported that he did not have a history 
of nephritis or recurrent urinary tract infections.  
Treatment records dated in August 2005 show that the veteran 
reported that he had last had an infection of his kidney 
"many years ago."  Additionally, in a December 2006 
addendum to the May 2005 examination, the examiner reported 
that veteran's left kidney was functioning normally.  
Treatment records dated from October 2000 to November 2005 
and reports of VA examination dated in November 2000, August 
2003, and May 2005 similarly do not show albuminuria with 
some edema, or definite decrease in kidney function.  Indeed, 
the veteran's left kidney has been determined to function 
normally.  Accordingly, the veteran is not entitled to a 
higher rating on any of these bases.  With regard to the 
veteran's contention that he meets the criteria for a 60 
percent evaluation because he has diastolic pressure that is 
predominantly 120 or more, the Board finds first that there 
is no evidence which demonstrates that the veteran's 
diastolic pressure predominantly measures 120 or more, and 
second, the Board finds that his hypertension is unrelated to 
his service-connected disability.  See 38 C.F.R. § 4.104, DC 
7101.  Treatment records dated from October 2000 to November 
2005 do not demonstrate diastolic pressure of 120 or over.  
Additionally, on VA examination in May 2005, the examiner 
found no evidence of renal insufficiency.  Treatment records 
dated in June 2002 show that the veteran's nephrectomy was a 
known coronary risk factor.  However, in a December 2006 
addendum to the May 2005 VA examination, the examiner found 
that although the veteran had a history of a right 
nephrectomy secondary to tuberculosis, his current kidney 
function was normal.  Because the veteran's remaining kidney 
was functioning normally, his cardiovascular problems, 
including hypertension, were not likely related to his 
service-connected genitourinary disability.  Accordingly, the 
Board finds that even if the veteran did have diastolic 
pressure predominantly 120 or over, because his hypertension 
has been determined to be unrelated to the residuals of his 
tuberculosis, status post nephrectomy, he is not entitled to 
a rating in excess of 30 percent under the diagnostic 
criteria pertaining to renal dysfunction. 

The veteran alternatively asserts that he is entitled to a 
rating in excess of 30 percent for his residuals of 
tuberculosis of the right kidney, status post nephrectomy, 
under the diagnostic criteria pertaining to voiding 
dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2006).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 cubic centimeters 
(cc's); (2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc's per second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every 2 to 3 months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year. 38 C.F.R. § 4.115(a).

Urinary tract infections requiring drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. 
§ 4.115(a).

As the veteran is already in receipt of a 30 percent 
disability rating, the maximum provided for by the criteria 
pertaining to obstructed voiding and urinary tract 
infections, the criteria pertaining to those disabilities 
cannot serve as the basis for an increased rating in this 
case.

With regard to whether the veteran is entitled to a rating 
higher than 30 percent under the diagnostic criteria 
pertaining to either voiding dysfunction or urinary 
frequency, however, the Board finds that he is not.  The 
veteran contends that since service he has experienced both 
voiding dysfunction and urinary frequency related to his 
service-connected residuals of tuberculosis of the right 
kidney, status post nephrectomy, and that these symptoms have 
recently worsened.  The preponderance of the evidence, 
however, demonstrates that his voiding dysfunction and 
urinary frequency are related to his nonservice-connected 
carcinoma of the prostate, status post radical retropubic 
prostatectomy and not to his tuberculosis of the right 
kidney.

While the veteran asserts that he has experienced both 
voiding dysfunction and urinary frequency since his 
separation from service, the first post-service clinical 
evidence of either voiding dysfunction or urinary frequency 
is dated after the veteran's April 1996 prostatectomy.  
Treatment records dated in March 1996, prior to his 
prostatectomy, show that the veteran reported no voiding 
complaints.  He was advised that after the prostatectomy he 
may experience incontinence.  Records dated in June and July 
1996 show that the veteran reported very rare stress 
incontinence that did not require the use of absorbent 
materials.  In March 1997, the veteran reported that he was 
doing well with a good stream, no dysuria, hematuria, or 
incontinence.  In February 1998, the veteran reported 
experiencing nocturia one to two times, and reported slight 
stress incontinence when he got nervous.  In April 1998, 
however, the veteran complained of experiencing gross 
hematuria.  Local cystoscopic examination at that time 
revealed a bladder neck contracture.  In May 1998, the 
veteran reported that he had been voiding better since his 
bladder restriction had been dilated.  Subsequent treatment 
records show continued complaints of voiding dysfunction 
related to the bladder neck contracture.  In February 2001, 
after experiencing severe and extreme difficulty voiding 
which had required the insertion of a catheter, the veteran 
underwent cystoscopy and incision of the bladder neck 
contracture.  At that time, a bladder calculi was also 
removed.  Records dated in December 2001 show that the 
veteran's bladder neck contracture had developed following 
his radical prostatectomy, but that he had been voiding well 
with decreasing stress incontinence following the February 
2001 incision of the bladder neck contracture.  Subsequent 
treatment records dated to November 2005 show that the 
veteran's urinary symptoms again worsened to the point that 
he once again underwent transurethral incision of the bladder 
neck contracture with a laser in November 2005.

In support of his claim, the veteran submitted letters dated 
in October 2000 and July 2003 from his private family 
physician relating his symptoms of voiding dysfunction to his 
residuals of tuberculosis of the right kidney, status post 
nephrectomy.  There is no, evidence, however, that 
demonstrates that the physician reviewed the veteran's claims 
file in conjunction with rendering this opinion.

On VA examination in November 2000, the veteran complained of 
bladder problems which he related to his service-connected 
residuals of tuberculosis of the right kidney, status post 
nephrectomy, that had worsened since the time of his last VA 
examination in July 1999.  Physical examination resulted in 
diagnoses of tuberculosis of the right kidney, status post 
nephrectomy, and carcinoma of the prostate, status post 
radical retropubic prostatectomy, with considerable bladder 
problems.  The examiner noted that the veteran's bladder 
problems had initially stemmed from his tuberculosis of the 
right kidney.  He then had different bladder problems after 
the right nephrectomy.  These symptoms had reportedly 
magnified after he had a radical prostatectomy.  According to 
the veteran, the bladder symptoms of frequency, dysuria, 
nocturia, leakage, and incontinence had worsened in the past 
year, presumably due to aging and scarring processes.  
Significantly, however, there is no indication that the 
examiner reviewed the veteran's claims folder in conjunction 
with rendering his opinion.

The veteran next underwent VA genitourinary examination in 
August 2003.  At that time, the veteran again reported that 
he had a history of urinary problems related to his 
tuberculosis of the right kidney.  The veteran additionally 
reported that following his radical prostatectomy in 1996 his 
episodes of urinary retention had increased, requiring 
dilation and insertion of a catheter two to three times per 
year.  The veteran also reported experiencing urinary tract 
infections and urine leakage two to three times per year.  
Most recently, the veteran had been urinating with a good 
stream and was reportedly having no difficulties.  After 
examining the veteran and reviewing his claims file, the 
examiner determined that the majority of the recurrent 
bladder strictures the veteran was experiencing were at the 
bladder neck and were therefore related to his prostatectomy 
and not to his tuberculosis.  While genitourinary 
tuberculosis could cause strictures, this most often happened 
in other parts of the urinary system.  Particularly given 
that the veteran's right kidney had been removed 45 years 
earlier, it was much more likely that his stricture disease 
was related to his prostatectomy, and the resultant scar 
tissue that had formed.  Such scarring was common after 
prostatectomy surgeries.  The veteran's strictures at the 
bladder neck were responsible for him not being able to fully 
empty his bladder, which in turn caused urinary tract 
infections.  Additionally, the inability to completely void 
was causing the veteran's described overflow urge 
incontinence.

Finally, the veteran underwent VA genitourinary examination 
in May 2005.  At that time, the veteran reported that he had 
experienced stress incontinence since he underwent a radical 
prostatectomy in 1996.  He currently required the use of 
absorbent materials, which he changed approximately four 
times per day.  The diagnosis was stress incontinence 
requiring diapers, secondary to the prostatectomy.

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the opinions of the August 2003 
and May 2005 VA examiner's finding that the veteran's urinary 
problems were related to his radical prostatectomy and not to 
the residuals of his tuberculosis of the right kidney, status 
post nephrectomy, to be more probative than the opinion of 
the veteran's private family physician finding that the 
veteran's urinary symptoms were related to his residuals of 
tuberculosis of the right kidney and the opinion of the 
November 2000 examiner who found that the veteran's urinary 
problems originally stemmed from his tuberculosis and were 
worsened by the radical prostatectomy.  The Board finds the 
August 2003 and May 2005 opinions to be more probative 
because those examiners reviewed the veteran's claims file in 
conjunction with rendering their opinions, and provided 
detailed rationales for their opinions, whereas there is no 
indication that the private family physician or the November 
2000 examiner reviewed the veteran's claims file in 
conjunction with rendering their opinions.  The Board finds 
this particularly significant given that there is no clinical 
evidence of record related to urinary problems until after 
the veteran underwent the radical prostatectomy.  
Accordingly, the Board finds that the veteran's symptoms of 
voiding dysfunction and urinary frequency are not related to 
his residuals of tuberculosis of the right kidney, status 
post nephrectomy, and that they are instead related to his 
carcinoma of the prostate, status post radical retropubic 
prostatectomy.

As it has been determined that the veteran's symptoms of 
voiding dysfunction and urinary frequency are not related to 
his residuals of tuberculosis of the right kidney, status 
post nephrectomy, the diagnostic criteria pertaining to 
voiding dysfunction and urinary frequency are not applicable 
in this instance, and thus cannot serve as the bases for an 
increased rating in this case.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected residuals of tuberculosis of the 
right kidney, status post nephrectomy are no more than 30 
percent disabling.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In May 2002, March 2005, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with a January 
2007 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  

The RO has also, in an August 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claims. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for a low back disability, to include as 
secondary to the service-connected residuals of tuberculosis 
of the right kidney, status post nephrectomy, is denied.

A disability rating in excess of 30 percent for the residuals 
of tuberculosis of the right kidney, status post nephrectomy 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


